Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  May 20, 2011                                                                                            Robert P. Young, Jr.,
                                                                                                                    Chief Justice

  142615                                                                                                  Michael F. Cavanagh
                                                                                                                Marilyn Kelly
                                                                                                          Stephen J. Markman
                                                                                                          Diane M. Hathaway
                                                                                                              Mary Beth Kelly
  DOREEN JOSEPH,                                                                                              Brian K. Zahra,
           Plaintiff-Appellee,                                                                                           Justices


  v                                                                    SC: 142615
                                                                       COA: 302508
                                                                       Macomb CC: 2009-005726-CK
  A.C.I.A.,
                   Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered, and it is GRANTED. The parties shall include among
  the issues to be briefed: (1) whether the minority/insanity tolling provision of the
  Revised Judicature Act, MCL 600.5851(1), applies to toll the “one-year back rule” in
  MCL 500.3145(1) of the No-Fault Automobile Insurance Act; and (2) whether Regents of
  the Univ of Michigan v Titan Ins Co, 487 Mich 289 (2010), was correctly decided.

          The Michigan Association for Justice and Michigan Defense Trial Counsel, Inc.
  are invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.

        CAVANAGH, J., would deny the application for leave to appeal prior to decision by
  the Court of Appeals.




                              I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              May 20, 2011                        _________________________________________
           h0517                                                                  Clerk